Citation Nr: 0908818	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange for the purpose of 
accrued benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to July 
1974.  He died in April 2005.  The appellant is mother of the 
Veteran's children: C.S., A.S., J.F.S., and J.P.S.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO), dated in September 2005, 
denying service connection for the cause of the Veteran's 
death and, dated in December 2005, denying accrued benefits. 

Preliminary Matters 

Claim for Accrued Benefits 

Periodic monetary benefits may be paid to the proper claimant 
to which a veteran was entitled at the time of his death 
under existing ratings or based on evidence in the file at 
the time of the veteran's death, which are referred to as 
accrued benefits. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

The claim for accrued benefits is derivative of a veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed.Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 
1998).

In this case, in a rating decision in November 2002, the RO 
denied the Veteran's application to reopen the claim of 
service connection for diabetes mellitus.  In January 2004, 
the Veteran applied to reopen the claim of service connection 
for diabetes mellitus, asserting that he was exposed to Agent 
Orange.  In his substantive appeal, dated in March 2005, the 
Veteran asserted that while he served aboard ship offshore of 
Vietnam he set foot in Vietnam.  The Veteran died in April 
2005.  

Where service connection for a disability has been denied on 
any basis, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
not relevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

However, where as here there has been a change in the law, 
that is, diabetes mellitus was added to the list of 
presumptive diseases for a veteran, who was exposed to Agent 
Orange, while serving on land or in the inland waters of 
Vietnam, during the Vietnam era, which provides a new basis 
for entitlement under 38 C.F.R. § 3.309(e), the claim may 
reviewed on the merits without having to meet the "new and 
material" evidence requirement.  Spencer v. Brown, 17 F.3d 
368 (Fed. Cir. 1994). 

Here, the appellant is advancing the same claim of service 
connection for diabetes mellitus for the purpose of accrued 
benefits, which the veteran had pending at the time of his 
death and to which the change of law under 38 C.F.R. 
§ 3.309(e) applied.  

For this reason, the Board will review the claim of service 
connection of diabetes mellitus for the purpose of accrued 
benefits without the appellant having to present "new and 
material" evidence.  



A Claim Based on Exposure to Agent Orange 

Because the case is based in part on exposure to Agent Orange 
in which the only evidence of exposure, in part, is service 
on a vessel off the shore of Vietnam, the case was the 
subject of a judicial stay.  

As the stay is no longer in effect, and in light of the 
United States Supreme Court's denial of certiorari, the 
General Counsel of VA advised that the Board may resume 
adjudication of the previously stayed cases.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

But before reaching the merits of the claims, the appeal is 
REMANDED to the RO via the Appeals Management Center  in 
Washington, DC.  


REMAND 

On the claim of service connection for the cause of the 
Veteran's death, additional VCAA notice is necessary in light 
of precedent case law, Hupp v. Nicholson, 21 Vet. App. 342 
(2007), promulgated after the statement of the case in April 
2006.  

On the claim of service connection for diabetes mellitus for 
the purpose of accrued benefits, before he died, the Veteran 
asserted, in his substantive appeal, dated in March 2005, the 
that while he served aboard ship offshore of Vietnam he set 
foot in Vietnam.  



The service personnel records show that the Veteran served 
aboard the U.S.S. GALVESTON (CLG-93) beginning from about 
July 1967 to January 1970.  

Although not in the record, Naval records show that from 
about October 1968 to January 1969, the U.S.S. GALVESTON 
returned to the western Pacific and on occasion provided 
naval gunfire support to the ground forces in Vietnam.  
Unofficial records of the U.S.S. GALVESTON (CLG-93) show that 
the ship anchored at DaNang harbor on November 14, 1968. 

As it can not be determined from the current record whether 
the Veteran went ashore when the U.S.S. GALVESTON was 
anchored at DaNang harbor in November 1968, and as this 
evidence is pertinent to the claim, further development of 
the facts is necessary under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a 
statement of the condition for which 
the veteran was service-connected at 
the time of his death; an explanation 
of the evidence and information 
required to substantiate a claim for 
service connection for the cause of the 
veteran's death based on the service-
connected disability; and an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service connected).  



2. Ask the proper Federal custodian of 
naval records whether there is a log 
entry from the U.S.S. GALVESTON (CLG-
93) to show that crew members, 
particularly, stewards, went ashore 
while the ship was anchored at DaNang 
harbor around the date of November 14, 
1968. 

3. After the development requested is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


